Citation Nr: 1540558	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a psychiatric disability other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania that denied the claim for service connection for posttraumatic stress disorder (PTSD).  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the proceeding is of record.

In March 2010, the Board denied the claim for service connection for PTSD and remanded the issue of service connection for a psychiatric disability, other than PTSD, for further development and adjudication, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has been returned to the Board for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is needed prior to reaching a decision in this case.

The Veteran seeks service connection for a psychiatric disability.  Other than his uncorroborated assertion of having served in the Republic of Vietnam, he has not made any specific allegations to explain why he believes service connection is warranted in this case and reports to have an impaired memory for the 1970's, 1980's, and 1990's.  Nevertheless, his service treatment records indicate that he experienced psychiatric symptomatology while on active duty, to include problems with stress and interpersonal relationships in August 1976, that he received treatment for hyperventilation syndrome in August 1976, and that he was noted to have "emotional problems" in September 1982.  Post-service VA and private medical records dated during the period of the claim reflect that the Veteran has been given diagnoses of major depression, anxiety disorder, and bipolar disorder.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran has yet to be afforded a VA examination with respect to his claim and the medical evidence does not include an adequate opinion as to the etiology of his claimed psychiatric disorder, other than PTSD.  In light of the in-service evidence of psychiatric symptomatology and his currently diagnosed disorders, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake development to obtain any outstanding records pertinent to the issue on appeal, to include the Veteran's updated VA medical records.

2.  After completion of all record development, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  The examiner should note the evidence showing diagnoses of major depression, anxiety, and bipolar disorder during the period of the claim and address the etiology of the disorders or explain why the examiner believes that the Veteran has not had the disorder or disorders during the period of the claim.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




